Citation Nr: 1615490	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO. 09-23 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an increased rating in excess of 10 percent for tinnitus.

3. Entitlement to a compensable rating for left ear hearing loss.

4. Entitlement to a compensable rating for residuals of a left wrist ganglionectomy.

5. Entitlement to a compensable rating for residuals of a laceration of the distal interphalangeal tendon of the fourth digit of the left hand.

6. Entitlement to a compensable rating for a residual scar status post removal of seborrheic keratosis.

7. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Douglas A. Kugal, esq.


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from March 1965 to March 1969 and from March 1975 to August 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2008 and May 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

By way of background, the RO denied a compensable rating for residuals of a left wrist ganglionectomy in a June 2008 rating decision. The Veteran filed a timely notice of disagreement as to that decision, and subsequently perfected an appeal through a July 2009 statement expressing disagreement with the left wrist rating which was accepted in lieu of a formal substantive appeal by the RO. 

As that claim was pending, the Veteran filed a November 2010 informal claim for TDIU, which was accepted by the RO as a claim for TDIU as well as a claim for increased ratings for PTSD, tinnitus, left ear hearing loss, residuals of a left hand fourth finger laceration, and residuals of seborrheic keratosis removal. These issues were all adjudicated in the May 2011 rating decision, in response to which the Veteran's properly perfected an appeal. All of these issues have been combined into a single appeal for the purposes of review by the Board.

During the course of the appeal, the Veteran's representative requested an informal hearing with a decision review officer concerning the Veteran's appeal. See June 2011 Notice of Disagreement. There is no evidence that such a hearing was held. However, in a July 2015 phone call the representative indicated that he no longer wanted an informal conference, and requested that the appeals be processed. See July 2015 Report of General Information. As such, the Board finds the hearing request has been withdrawn, and it may proceed with the adjudication of the claim.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to increased ratings for PTSD, residuals of a left ear hearing loss, residuals of a left wrist gangliectomy, residuals of a left hand fourth digit laceration and residuals of seborrheic keratosis removal, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The current 10 percent rating for tinnitus is the maximum schedular rating, whether the sound is perceived in one ear or both ears.


CONCLUSION OF LAW

The claim for an increased rating in excess of 10 percent for tinnitus is without legal merit. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, VA is not required to provide notice concerning a claim for an increased rating in excess of 10 percent for bilateral tinnitus because there is no information or evidence that could substantiate the claim. See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

Similarly, there is no additional duty to assist the claimant concerning this claim. VA is not required to assist a claimant in developing evidence to substantiate a claim where there is no reasonable possibility that such aid could substantiate the claim because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit. See 38 U.S.C.A § 5103A; Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5-2004 (June 23, 2004). As such, VA had no obligation to provide notice or assistance, and therefore no further discussion of those duties with respect to the tinnitus claim is warranted.

II. Tinnitus 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran contends he is entitled to an initial rating in excess of 10 percent for tinnitus. Tinnitus is evaluated under Diagnostic Code 6260, under which a single 10 percent evaluation is assigned for "recurrent" tinnitus. 38 C.F.R. § 4.87, Diagnostic Code 6260. A single rating of 10 percent is assigned regardless of whether the sound is perceived as being in one ear, both ears, or in the head. 38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2); see also Smith, 451 F.3d 1344 (upholding the interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, regardless of where perceived).

The Board notes that the Veteran, by filing his claim, has alleged that his tinnitus is worse than currently rated. However, the Veteran is already in receipt of the maximum allowable rating for tinnitus. 38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2); see also Smith, 451 F.3d 1344. As such, there is no legal basis upon which to award a higher rating or separate schedular rating and the Veteran's claim must be denied. See Sabonis, 6 Vet. App. 426.

The Board has also considered the propriety of an extraschedular evaluation. Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

However, the first Thun element is not satisfied here. The Veteran's tinnitus is manifested by signs and symptoms such as persistent ringing in the ears. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the evaluation of hearing impairment. 38 C.F.R. §§ 4.87, Diagnostic Code 6260. The rating schedule contemplates recurrent tinnitus and whether it is experienced unilaterally, bilaterally, or in the head. See id.; see also Smith, 451 F.3d 1344. Given the ways in which the rating schedule contemplates tinnitus, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. There is nothing exceptional or unusual about the Veteran's tinnitus because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service-connected for PTSD, residuals of left and right wrist gangliectomies, residuals of seborrheic keratosis removal, residuals of a left hand fourth finger laceration, and left ear hearing loss. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's bilateral tinnitus combines or interacts with his other service-connected disabilities in such a way as to result in further disability, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

ORDER

Entitlement to an increased rating in excess of 10 percent for bilateral tinnitus is denied.

REMAND

VA's duty to assist a claimant includes the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). On his January 2011 formal claim for TDIU, the Veteran stated that he receives income from the Social Security Administration (SSA). However, the Veteran did not indicate how long he has received these benefits or whether they are retirement, disability or other SSA benefits. The Board cannot conclude, based upon this reference, that there are any relevant, outstanding records in the custody of SSA. But on the other hand, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet.App. 390, 394 (2007). 
 
If the Veteran has received disability compensation benefits from SSA based on any service-connected disabilities, any records in the custody of SSA would be beneficial to the Board in adjudicating the current increased rating and TDIU claims. Thus, based on the circumstances of this particular case, the Board concludes the AOJ should attempt to obtain additional information from the Veteran or his representative about any disability compensation awards from SSA, and, should any additional information come to light, attempt to locate such records from SSA.
Additionally, VA medical records note on numerous occasions that the Veteran receives private counselling for his PTSD, including the most recent June 2014 VA psychiatric examination. Letters from the private provider also indicate that he has received counselling on essentially a weekly basis since 1990 or 1991. These letters further state that his symptomatology is worse than depicted in his VA treatment records and examination reports, including the presence of symptoms contemplated by a 100 percent rating. See, e.g., June 2012 Private Psychiatric Assessment.

The Board notes that in September 2006, the Veteran authorized these records for release, and in February 2007 correspondence VA requested all available records. In response, VA received a brief letter from the facility confirming the Veteran was a patient and generally stating he had PTSD. See March 2007 Private Treatment Letter. VA has received sporadic follow-up letters since, but the treatment records themselves have never been provided. A negative response concerning the records has not been received, and there is no other evidence suggesting the records are not available or extant.

Further, in March 2007 the Veteran submitted a statement which indicated that he was provided with copies of the private treatment records, and that he was making attempts to ensure that VA was also provided with copies of them. See March 2007 Statement. Thus, this statement indicates that there are outstanding private treatment records that are in the possession of either the clinic or the Veteran himself.

In light of the disparity between the private provider's account of the Veteran's symptoms and the notations in the VA treatment records and examination reports, the Board finds that while on remand further attempts should be made to obtain the private treatment records in order to ensure that the Veteran's PTSD is properly rated. As such, on remand the Veteran should again be requested to authorize for release all private treatment records from AZ Psychiatry and Counselling or requested to submit them himself if they are in his possession.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative to determine whether he is in receipt of Social Security Administration disability benefits for any service-connected disability, in whole or in part. If so, obtain a complete copy of any adjudication for disability benefits and the underlying records as they relate to the Veteran's disabilities. All efforts to obtain such Social Security records should be fully documented, and a negative response must be provided if records are not available.

2. Contact the Veteran and request that he submit or re-authorize for release all private treatment records associated with his PTSD, to include from AZ Psychiatry and Counselling, as well as any other private medical facilities where he has sought treatment.

Then, make appropriate efforts to obtain any records so authorized for release. All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given an opportunity to provide them.

3. Obtain all outstanding VA treatment records, to include from the Phoenix VA Medical Center and Southeast Arizona CBOC.

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


